Citation Nr: 0841315	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to July 
1989.  The veteran died in July 2005, and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2008, a hearing was held 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

 1.  The veteran died on July [redacted], 2005 at the age of 67.  His 
death certificate reflects the immediate cause of death as 
bacterial endocarditis.   

2.  Endocarditis was more likely than not the result of 
mitral valve prolapse sustained in service.  

3.  A disability of service origin contributed substantially 
to the veteran's death. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant is claiming service connection for the cause of 
the veteran's death.  The appellant contends that the veteran 
was diagnosed with mitral valve prolapse in 1985 during 
service and that this led to the veteran's susceptibility to 
endocarditis and subsequently to his demise.  The record 
includes the certificate of death that shows that the veteran 
died in July 2005, at age 67.  The immediate cause of death 
was listed on the death certificate as bacterial 
endocarditis.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for spastic 
dysphonia and for spastic retricollis.  After review of the 
evidence of record, the Board finds that the evidence 
supports the appellant's claim.

A review of the veteran's service treatment records shows 
that in January 1985, he was noted to have an irregular 
pulse, an abnormal EKG, and a mitral valve prolapse (MVP) 
confirmed by echo.   A February 1985 report of cardiac 
catherization found MVP and early atherosclerosis involving 
the LAD coronary artery with calcification.   Also contained 
in the treatment records is an undated statement from the 
chief cardiologist in which it is stated that the veteran had 
a diagnosis of mitral valve prolapse and that to protect him 
from bacterial endocarditis he should receive therapeutic 
levels of prophylactic antibiotics immediately prior to and 
following all dental, genitourinary, gastrointestinal, and 
other invasive diagnostic and therapeutic procedures.  At 
separation in June 1989, MVP was diagnosed.   After service, 
on VA examination in October 1989 the examiner noted a 
history of MVP since January 1985, asymptomatic.  

In July 2005, the veteran underwent an aortic valve and 
mitral valve replacement at a private facility.  He was 
subsequently readmitted to the facility that same month where 
his condition deteriorated and he expired.  

There are four medical opinions of record that support the 
appellant's claim for service connection for the cause of the 
veteran's death.  The first, dated May 16, 2006, was received 
from a professor of Surgery at the Division of Cardiothoracic 
Surgery at the University of Alabama School of Medicine, 
David C. McGiffin, MD.  He stated that the veteran was 
transported to the UAB with streptococcus viridans 
endocarditis of the aortic and mitral valve with severe 
aortic and mitral valve incompetence.  It was noted that he 
also had multiple cerebral emboli and the aortic and mitral 
valves were replaced with Xenograft valves.  The physician 
reported that because of the multiple cerebral emboli, his 
convalescence was very complicated from a neurological 
standpoint and he ultimately died.  The clinician stated that 
the veteran had a history of mitral valve prolapse which was 
first detected in 1985 and that despite the diligent use of 
prophylactic antibiotics before dental work, this does not 
ensure complete protection against endocarditis.  It was the 
doctor's opinion that the overwhelming odds are that the MVP 
predisposed the veteran to endocarditis and ultimately 
resulted in his death. 

In a May 16, 2006 statement, a physician from the White-
Wilson Medical Center, Reed Harned, MD., offered the opinion 
that due to the natural progression of any disease state, the 
veteran's MVP could be related to his subsequent risk of 
developing endocarditis.  

In a May 10, 2006 statement, a dentist, Dr. Howard T. 
Goodpaster, DMD, reported that the veteran had been a patient 
of his for several years, that he was diagnosed with MVP in 
1985, and that he never missed taking his antibiotics for 
each dental visit.  He went on to state that MVP has to be 
taken seriously due to the threat of bacterial endocarditis 
and that the heart valves are more susceptible to bacterial 
endocarditis with MVP so a patient must be protected with 
antibiotics.  

In an August 2006 statement, Leslie R. Fleischer, MD stated 
that the veteran had a long history of MVP and that from time 
to time MVP allows bacteria to seed and causes significant 
endocarditis.  It was noted that this happened in the 
veteran's case.  It was reported that the cause of the 
veteran's endocarditis was his MVP.  

As noted, the veteran's death certificate lists the immediate 
cause of death as bacterial endocarditis.  There are four 
separate documents that, in varying degrees, support the 
appellant's contention that the MVP which was diagnosed in 
service was a contributor to the development of the fatal 
bacteria endocarditis.  One opinion is from the surgeon who 
treated the veteran in July 2005, one is from a dentist who 
treated him for several years, and one is from an internist 
who treated him.  There is no contrasting medical opinion of 
record to dispute the conclusions drawn by the private 
clinicians.  It is clear that the evidence regarding the 
appellant's claim for service connection for the cause of the 
veteran's death supports the claim.  Therefore, service 
connection for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


